Title: To James Madison from John Morton, 11 December 1801
From: Morton, John
To: Madison, James


					
						Sir.
						Havana 11th. Decr. 1801
					
					I take the liberty of embracing the opportunity offered, thro the return of my Brother Mr. Geo. C. Morton to the United States, to inform you of my arrival in this Island; and of such other matters as may at this time be proper to notice.
					In my re-appearance before His Excell. the Governor I had the satisfaction to receive the same recognition in my official capacity, as formerly; accompanied by repeated assurances of protection & regard.
					This circumstance was the more to be marked as the Intendant had previously to my arrival urged His Excelly. on the subject of the right or propriety of permitting the residence of any foreign agent.
					It would give me much pleasure were I able to add other satisfactory evidences of a disposition to promote a good understanding between the two Countries but there are unfortunately, too many circumstances on record which must have a very different tendency.
					So far from cultivating the friendship of a people from whom they have derived such signal improvement and assistance on whom indeed is the sole dependence of the Island in time of War; It appears latterly not only, that less respect is paid to rights of our citizens, than under former Administrations, but that the most open & flagrant violations, of their persons and property, are daily Committed not only unjustly, but from the basest motives.  The whole Commercial community observe it, and feel equal indignation with the Sufferers, and experience more or less inconvenience from the same source.
					The officer most forward (for he from his situation has it Constantly in his power to take such advantages) is Don Luis Viguri Intendant of the Royal Customs of this City.  He takes advantage of the partial publication of an order made at his request by His Catholic Majesty’s Consul General under date of the second of January 1800 to make, independent  of  all the  Customary  Documents, the Certificate of the Spanish Consul a  sine  qua  non  & without which no vessel is to enter.  It is universally denied by the best informed that he has authority to establish such a rule; and Considering the situation of such Consuls residing at about Seven Ports of the whole Coast of the United States it operates with uncommon severity—being a document never demanded by his predecessor and at first, not insisted upon by himself (with a view to what has happened).  It is not obtained by many who are ignorant of the rule—by others who do not think it necessary; and by some who can not procure it but at the distance of Several Hundred miles.  Admitting the rule however to be Just the manner of its execution proves its Origin to have been corrupt.
					The ostensible motive of its adoption is to prevent vessels of the United States from trading between this & English Ports!  Yet not one, of the many that presented themselves from Jamaica or Providence with or without Cargoes that wished it, but was admitted.  
					And it is a fact, notoriously public, that the very goods taken from our Citizens and condemned at Nassau (N. P.) as Contraband have been instantly reshipped there under the Spanish Flag itself and many persons thus robbed have come hither as passengers in the same vessel that brought what had been their own Cargo (permission to come to an entry under any Circumstances is then obtainable).
					It is a fact equally notorious that it is to be purchased from the Intendant, who throws every possible difficulty in the way of fair traders that they may be removed by a bribe.  He is also sensible that this is the most leeward Port—of the difficulty of reaching another; and by giving to these his local regulations an expost facto operation, Masters or Consignees have but the Choice of loosing the Cargo or coming into his measure of making a Sacrifice to prevent a greater.
					The rapacity of this Intendant has led him to lay aside the veil and commit acts of extortion and personal violence, that are  tantamount  to a declaration of  War  upon  our  Commerce  to  this  Island, under his Administration.  I feel safe Sir, in asserting that the improvement of the general native Society of this place from Connexion and Commerce with the United States has been such that they are now, as far advanced from what they were at its Commencement, as they then were from the most uncultivated State.  Sensible of this advantage they Sympathize with the Citizens of the United States in the difficulties imposed and injuries almost daily Committed on their rights & persons. In one of the many instances in which he has acted circumstances have Occurred which would have disgraced even the Inquisition.  Mr. William Cook, Merchant, a citizen of the United States formerly resident at Savana, last from Charleston, (S. C.), via New Providence on the way to New Orleans with his family the health of himself, and Lady particularly, in a very delicate state—called at this Port in distress and claimed the rights of Hospitality—rights acknowledged and granted by the Governor: but as averice or Pride will not, and folly can not, distinguish Sacred or other rights from Simple Power, so, those were soon violated by the Intendant and Mr. Cook taken from his infant family and wife, committed to a prison allotted for thieves and Negroes—without previous notice or any examination being had.
					This was done upon the information of a most worthless Captain whom Mr. Cook had dismissed for misconduct and attempting to run away with his vessel and whom my Brother had heard declare that, to be revenged he would lodge information of the property being English and contraband if his dismission took place.
					It is from every attending circumstance but fair to suppose him to have been instigated to give this information by a promise of reward.  Mr. Cooke’s very innocence proves his misfortune and punishment!  For, money can not be offered for an innocent person; but were he realy guilty he might be bought off instantly.
					Upon each of these and on other Occasions the Captain General has been applied to from this Department & a Protest made in the name of the United States, against the Intendant’s Conduct.  His Excellency alledges that it is a seperate Department—that he can give no remedy, till it comes to him thro’ a regular course of Law by appeal—which is at once denying his own power, and forsaking the stranger to whom he promised protection, and who tho’ innocent is in mean time suffering by solitary confinement Severer penalties than if guilty—Bail in any form being refused; and to complete the hardship and elsewhere unheard of injustice—the accuser (the one interested in condemning) is also the Judge being the Intendant himself—who is to choose whether and when he will decide.  From a Judge acting under such impressions with Such views, from one so unmindful of the moral virtues and civil obligations what may not be expected!
					With respect to the Governor altho he acknowledges the other to act improperly and beyond his power, yet the mildness of His Excellys. disposition, the timidity of his councils incapacitate him from opposing the effects of the others injustice. The Case of Mr. Blakeley, Consul at St. Iago in the South East end of the Island, is to be classed among those treated with undue Severity.
					On mentioning that to the Governor, a continued disinclination to interfere was manifested. From the examination of the affair however there is no doubt but that Mr. Blakeley will be eventually cleared.  Copies of papers which have passed between us will be transmitted by my brother; also those respecting Mr. Cook 
					Unless some remedy can be had thro the Court of Madrid, and the Commerce be settled upon clear and positive regulations, mutually agreed to with restrictions upon the Conduct of their Colonial officers, the property and persons of the Citizens of the United States will not be secured or respected.
					On the Establishment of a General peace in Europe (the Preliminaries of which are now officially reported here) the state of the Colonial Commerce will undergo, most probably, some change, and restriction as to the admission of Neutrals: but how soon, or to what extent, it is impossible yet to calculate.  In any event, it will be advisable to obtain the residence of a Public Agent to attend to the Security & recovery of the immense amount of American Property which has found its way to and will be retained in the Island.
					Those Difficulties which have always existed in the recovery of property will be increased on the anticipated and actual separation of the concerned.
					Having been Considerably engaged in business of that nature I have experienced the additional advantage derived from acting in a Public capacity; the Parties Knowing, or believing, that I had therefrom additional weight and influence with the officers of the Courts of Justice.  With Considerations of great respect, I remain Sir, Your Ob. & He. Servt.
					
						Jno: Morton.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
